--------------------------------------------------------------------------------

Exhibit 10.1



THIRD AMENDMENT TO COMMERCIAL
BUSINESS LOAN AGREEMENT FOR TERM LOANS AND LINES OF CREDIT


THIS THIRD AMENDMENT TO COMMERICAL BUSINESS LOAN AGREEMENT FOR TERM LOANS AND
LINES OF CREDIT (this “Third Amendment”) is dated September 19, 2019, by and
among VIEMED, INC., a Delaware corporation (“Viemed”), SLEEP MANAGEMENT, L.L.C.
(“Sleep Management”), a Louisiana limited liability company, and HOME SLEEP
DELIVERED, L.L.C. (“Home Sleep”), a Louisiana limited liability company
(collectively, the “Borrower”), and HANCOCK WHITNEY BANK, a Mississippi state
chartered bank, formally known as Whitney Bank (the “Lender”).  The Borrower,
Guarantor, if any, and any other person who may be liable now or in the future
for any portion of any Loans are referred to as “Obligor”, which term means
individually, collectively, and interchangeably any, each and/or all of them.
 
R E C I T A L S:
 
A.         Borrower and Lender are parties to that certain Commercial Business
Loan Agreement for Term Loans and Lines of Credit dated February 21, 2018,
pursuant to which the Lender established in favor of Borrower, among other
things, a revolving line of credit in the maximum aggregate principal amount of
$5,000,000.00 (collectively, with all past, present and future amendments and/or
restatements, the “Agreement”).
 
B.          Borrower has now applied to Lender to have the working capital
requirement removed.
 
C.          Lender, subject to the terms and conditions of this Third Amendment,
has agreed to Borrower’s requests.          
 
NOW, THEREFORE, in consideration of the mutual covenants hereunder set forth,
Borrower and Lender do hereby covenant and agree to amend the Agreement as
follows:


1.           Revisions to Article A – The Loan or Loans.


A.          A new subsection, entitled “TERM LOAN #2,” is hereby added to
Section A of the Agreement, immediately below the existing subsection entitled
“TERM LOAN,” as follows:


TERM LOAN #2 to Borrower in the principal amount of Five Million and no/100
($5,000,000.00) Dollars (the “Term Loan #2” which term shall include all
renewals, extensions or modifications thereof) bearing interest at the rate of
4.60% per annum from date until paid, payable in 36 monthly installments of
$148,958.18 commencing on October 19, 2019, and continuing on the same day of
each month thereafter with a final installment of all outstanding principal and
accrued interest due and payable on September 19, 2022, which Term Loan shall be
represented by Bank’s standard form of installment note executed on September
19, 2019 (the “Term Note #2,” which term shall include all renewals, extensions
or modifications thereof).


3rd Amendment
Hancock Whitney Bank


1

--------------------------------------------------------------------------------


2.           Revisions to Article C – Use of Proceeds.  Section C of the
Agreement, entitled “USE OF PROCEEDS,” is hereby deleted in its entirety and
restated as follows:




C.
USE OF PROCEEDS.



(1)         Line of Credit.  The proceeds from the Line of Credit will be used
for the following purpose(s):  (a) working capital and general corporate
purposes with a letter of credit sublimit of $2,000,000.00; and (b) Permitted
Acquisitions pursuant to Subsection D(15) of this Agreement.


(2)         Term Loan.  The proceeds from the Term Loan will be used to purchase
the commercial office building located at 625 Kaliste Saloom Road, Lafayette, LA
70508.


(3)         Term Loan #2.  The proceeds from the Term Loan #2 will be used for
general corporate purposes.     


3.          Revisions to Article D – Representations, Warranties and Covenants. 
Subsection D(8) of the Agreement, entitled “Financial Covenants and Ratios,” is
hereby deleted in its entirety and replaced as follows:




(8)
Financial Covenants and Ratios.  Borrower shall comply with the following
covenants and ratios:



(a)          Total Debt to Adjusted EBITDA Ratio.  Borrower, on a consolidated
basis, shall maintain a maximum “Total Debt to Adjusted EBITDA Ratio” of not
more than 1.50 to 1.00.  Total Debt to Adjusted EBITDA Ratio shall equal Total
Debt divided by Adjusted EBITDA.  “Total Debt” is defined as debt for borrowed
money plus capitalized leases. “Adjusted EBITDA” is defined as net income before
taxation plus depreciation expense plus amortization expense plus interest
expense plus stock-based compensation plus non-cash/non-recurring gain or loss. 
Non-cash/non-recurring gains or losses shall not exceed $500,000.00 without
Bank’s approval.  This covenant shall be tested quarterly (as of March 31st,
June 30th, September 30th, and December 31st) on a rolling four quarters basis.
 
3rd Amendment
Hancock Whitney Bank

2

--------------------------------------------------------------------------------


(b)          Fixed Charge Coverage Ratio.   Borrower, on a consolidated basis,
shall maintain a minimum “Fixed Charge Coverage Ratio” of not less than 1.35 to
1.00.  “Fixed Charge Coverage Ratio” shall equal (Adjusted EBITDAR less
dividends) divided by current maturing long-term debt (prior period) plus
current maturing capital lease obligations (prior period) plus interest expense
plus lease expense (COGS & G&A) plus cash taxes.  Current maturing long-term
debt (CMLTD) and current maturing capital lease obligations (CMCLO) shall
exclude any balloon payments and the maturity of the Revolving Note.  “Adjusted
EBITDAR” is defined as net income before taxation plus depreciation expense plus
amortization expense plus interest expense plus stock-based compensation plus
non-cash/non-recurring gain or loss plus lease expense (COGS & G&A). 
Non-cash/non-recurring gains or losses shall not exceed $500,000.00 without
Bank’s approval.  This covenant shall be tested quarterly (as of March 31st,
June 30th, September 30th, and December 31st) on a rolling four quarters basis.
 
(c)           Loan-to-Value Ratio.  Borrower shall maintain a maximum
Loan-to-Value Ratio of .85 (or 85.00%).  For the purposes of this covenant, the
term “Loan-to-Value Ratio” shall mean, for any given period, the aggregate
outstanding balance of the Term Loan, in principal, accrued interest, and other
fees and costs divided by the most recent appraised value of the property
located at 625 Kaliste Saloom Road, Lafayette, LA 70508.
 
4.          Expenses.  Borrower will pay all of the costs, expenses and fees
incurred in connection with the Agreement, as documented pursuant to the
original Agreement, as modified by this Third Amendment and any future
amendments, including attorneys’ fees and appraisal fees.


5.          Confirmation of Loan Documents and Security.  Each Obligor
understands and agrees that all other terms, conditions, and provisions of the
Agreement and/or the Loan Documents shall remain in full force and effect.  All
of the liens, privileges, mortgages, security interests, priorities, and
equities existing and to exist under and in accordance with the terms of the
Agreement, as amended, the Revolving Note, and the Loan Documents are hereby
extended and carried forward as security for the Agreement, the Revolving Note,
the Loans, and all other indebtedness, obligations, and liabilities of the
Borrower to Lender.


6.          Representations; Resolutions.  As of the date hereof, and after
giving effect to this Third Amendment, each Obligor confirms, reaffirms, and
restates the representations and warranties set forth in the Agreement and the
Loan Documents.  Each Obligor further confirms and reaffirms each and every
resolution, certificate, consent, and/or other authorization provided to Lender,
and further represents that each such resolution, certificate, consent, and/or
other authorization (i) remains in full force and effect, (ii) stands of record
on the books of such Obligor, and (iii) may be relied upon by Lender, including
without limitation the Authorizations given by Borrower and Guarantor on or
about February 21, 2018, as well as any before or after.


7.          No Right of Setoff; Release of Claims.  Borrower acknowledges that
as of the date of this Third Amendment, Borrower has no right to setoff any
amount against the amounts owed by Borrower to Lender.  In consideration of this
Third Amendment, each Obligor further releases Lender from any and all claims
arising on or prior to the date of this Third Amendment, known or unknown, in
connection with the Agreement, the Loans, the Revolving Note, and/or the Loan
Documents.


3rd Amendment
Hancock Whitney Bank

3

--------------------------------------------------------------------------------


8.          No Course of Dealing.  This Third Amendment shall not establish a
course of dealing or be construed as evidence of any willingness on Lender’s
part to grant other or future amendments, should any be requested, and Lender is
under no obligation to grant or approve such other or future amendments.


9.          AMENDMENT.  THE AGREEMENT AND THIS THIRD AMENDMENT ARE CREDIT OR
LOAN AGREEMENTS AS DESCRIBED IN LOUISIANA REVISED STATUTES 6:1121, ET SEQ. THERE
ARE NO ORAL AGREEMENTS BETWEEN LENDER AND ANY OBLIGOR.  THE AGREEMENT, AS
AMENDED BY THIS THIRD AMENDMENT, THE REVOLVING NOTE, AND THE LOAN DOCUMENTS SET
FORTH THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND THEREOF AND SUPERSEDE ALL PRIOR WRITTEN AND ORAL UNDERSTANDINGS
BETWEEN THE PARTIES WITH RESPECT TO THE MATTERS HEREIN SET FORTH. THE AGREEMENT,
AS AMENDED BY THIS THIRD AMENDMENT, MAY NOT BE MODIFIED OR AMENDED EXCEPT BY A
WRITING SIGNED AND DELIVERED BY BORROWER AND LENDER.


10.          Miscellaneous provisions.


a.         This Third Amendment shall be governed by and construed in accordance
with the laws of the State of Louisiana.  This Third Amendment may be executed
in any number of counterparts, all of which counterparts, when taken together,
shall constitute one and the same instrument.


b.         Except as expressly amended herein, the Agreement and all of the
terms, conditions, and provisions set forth therein shall continue in full force
and effect. The Agreement, as amended by this Third Amendment, is hereby
ratified and confirmed by the parties hereto.


c.           No novation or satisfaction of any indebtedness, obligations,
and/or liabilities owed by any Obligor to Lender is intended by this Third
Amendment.


d.           Unless specifically defined in this Third Amendment, capitalized
terms used herein shall have the meanings set forth in the Agreement.


11.         USA Patriot Act.  Lender is subject to the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) and Lender
hereby notifies Borrower that pursuant to the requirements of the Act, Lender is
required to obtain, verify, and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow Lender to identify Borrower in accordance with the
Act.  Borrower shall, promptly following each request by Lender, provide all
documentation and other information requested by Lender in order for Lender to
comply with its ongoing obligations under the applicable “know your customer”
and anti-money laundering rules and regulations, including the Act.


3rd Amendment
Hancock Whitney Bank

4

--------------------------------------------------------------------------------


Executed by the parties as of the date set forth above.
 

 
Lender:
       
Hancock Whitney Bank,
 
a Mississippi state chartered bank
       
By:
/s/ Grant Guillotte
   
Grant Guillotte
   
Senior Vice President
       
Borrower:
       
Viemed, Inc.
       
By:
/s/ Casey Hoyt
   
Casey Hoyt
   
Chief Executive Officer
       
Sleep Management, L.L.C.
       
By:
/s/ Casey Hoyt
   
Casey Hoyt
   
General Manager
       
Home Sleep Delivered, L.L.C.
       
By:
/s/ Casey Hoyt
   
Casey Hoyt
   
General Manager





3rd Amendment
Hancock Whitney Bank



5

--------------------------------------------------------------------------------

